Title: To James Madison from Valentin de Foronda, 10 February 1808
From: Foronda, Valentin de
To: Madison, James



Muy Seňor mio:
Philadelphia 10. de Febrero de 1808.

Tengo la honra de remitir à V. S. el memorial adjunto de unos Espaňoles, à quienes sus intereses llaman a la Havana, y a donde no se puede ir por tierra.
V. S. verà si la pretension es arreglada à los principios adoptados por este Gobierno.  Yo no pido el Barco para mí: Yo me ciňo solo à pasar à las manos de V. S. el memorial, esperando tendrá la bondad de avisarme lo que resuelva su Excella. el Sr. Presidente sobre el asunto, para comunicarlo à los Ynteresados.  Dios gue. a V. S. ms. as.  B. L. M de V S. su mas atento servidor

Valentin de Foronda

